Scott, J. (dissenting):
The petitioner is the committee of the person of his wife, Blanche L. Andrews, an incompetent, having been appointed on October 29, 1903. On March 13, 1907, upon the petition of the present petitioner, the said incompetent was committed to a private sanitarium, known as The Knolls, at Riverdale, ¡N. Y. On April 8, 1907, on motion of ¡Nannie Y. Roosevelt, a sister of the incompetent, an order was made regulating the times at which ¡Mrs. /Roosevelt might visit her sister. The order also provided that the present abode of the incompetent at The Knolls should not be changed without first giving notice in writing to John E. Roosevelt, ¡Nannie Y. Roosevelt and C. J. Sullivan, special guardian, and without further order of the 'court. By section 2320 of the Code of Civil Procedure the Supreme Court is vested with the care and custody of the persons and estates of incompetent persons, such jurisdiction to be exercised by committees of the person and of the estate to be appointed by the court. (§ 2322.) The committee of the person, therefore, stands as the representative of the court, and, of course, is subject to its control and directions. The mere fact that a person has been appointed the committee of the person of an incompetent implies that the person so appointed enjoys the confidence of the court, and any suggestion or recommendation made by him is entitled to great weight. Especially is_ this so when the committee, having the ability to properly care for the incompetent, desires to assume the personal charge of such incompetent, and to relieve him or her from involuntary detention in an asylum. In the present case all the evidence is to the effect that the incompetent has a well-appointed home, and an ample income to insure her proper care in that home.
*802The great weight or the evidence is that she has so far recovered her mental poise that it will not be unsafe or detrimental to her if she be permitted to return to her home under proper regulations as to attendance and medical care. In my opinion the application of the petitioner should be granted, and the incompetent should be provisionally released from the sanitarium to which she stands committed and remitted to the personal charge of the committee of her person. . The fact that some one has made charges against the committee, which lack substantiation, should not operate to the disadvantage of the incompetent, and extend her restraint in an asylum longer than her condition demands.
So long as the committee remains undischarged he should be presumed to be fit to have the care of the incompetent. If he is shown to be unfit another committee should be appointed, but in the meantime the incompetent should be allowed to return to her home, with such provisions for her care and comfort as due care for her interests requires. I am of opinion that the order should be reversed and the incompetent restored to the custody of the committee of her person, the order to be settled on notice to her sister and her special guardian.
Ingraham, J., concurred.
Order affirmed, without costs.